DETAILED ACTION
The instant application having application No 16/499151 filed on 09/27/2019 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 8 is incorporated into the independent claim 1.
Claim 11 would be allowable if (i) claim 8 is incorporated into the independent claim 11.
The claims 2-3 and 12-13 are have the conditional limitation “if the cause of the failure” and “if the corresponding current inter-packet time is substantially lower than the reference inter-packet time”, and “information indicating whether or not repair has failed”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7,  and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rugeland et al. (US 20190289510, Sep. 19, 2019) in view of Vrzic et al. (US 20180367288, Dec. 20, 2018).

Regarding Claim 1, Rugeland discloses a method for transmitting a secondary cell group (SCG) failure information message by a user equipment (UE) in a wireless communication system (page 4, par (0049), line 1-10, wireless device (UE) generate a failure report such as a SCG failure information message, the wireless device transmits the failure report to the radio network node over the split SRB), 
the method comprising detecting a failure related to a SCG(page 4, par (0045), line 1-10, the wireless device (wherein UE detects) to send a failure report, as failure information message, to referred to as SCG path of the split SRB).
Rugeland discloses all aspects of the claimed invention, except transmitting the SCG failure information message to either a master node (MN) or a secondary node (SN) according to a cause of the failure related to the SCG.
VrZic is the same field of invention teaches transmitting the SCG failure information message to either a master node (MN) or a secondary node (SN) according to a cause of the failure related to the SCG (page 10, par (0203-0211), line 1-10, the UE removes the duplicate packets, when DL PD is deactivated(based on the failure)UE indicates the best link (i.e. MN or SN) to either MN/SN or both(based on the failure report), the MN/SN or both nodes send the best link to the UPF. A reliable tunneling protocol can be used between the UPF and the MN/SN, sends the IP packets to the selected node (i.e. MN or SN)).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transmitting the SCG failure information message to either a master node (MN) or a secondary node (SN) according to a cause of the failure related to the SCG the teaching of Rugeland to include the reliable tunneling protocol can be used between the UPF and the MN/SN, sends the IP packets to the selected node of VrZic  because it provides the NG connections to the core network and maintains a signaling radio bearer (SRB) to a UE through a primary cell.
	
Regarding Claim 2, Rugeland discloses all aspects of the claimed invention, except the SCG failure information message is transmitted to the SN if the cause of the failure related to the SCG is associated with a hybrid automatic repeat request (HARQ) buffer size.
VrZic is the same field of invention teaches the SCG failure information message is transmitted to the SN if the cause of the failure related to the SCG is associated with a hybrid automatic repeat request (HARQ) buffer size (page 10, par (0203-0211), line 1-10, the UE removes the duplicate packets, when DL PD is deactivated (based on the failure)UE indicates the best link (i.e. MN or SN) to either MN/SN or both(based on the failure report, also see par(0077), the MAC  includes Scheduling and Priority functions , multiplexing 612 and Hybrid Automatic Repeat reQuest (HARQ)).
Claim 3, Rugeland discloses all aspects of the claimed invention, except in the SCG failure information message is transmitted to the MN if the cause of the failure related to the SCG is not associated with a HARQ buffer size.
VrZic is the same field of invention teaches in the SCG failure information message is transmitted to the MN if the cause of the failure related to the SCG is not associated with a HARQ buffer size (page 10, par (0203-0211), line 1-10, the UE removes the duplicate packets, when DL PD is deactivated (based on the failure)UE indicates the best link (i.e. MN or SN) to either MN/SN or both(based on the failure report, also see par(0077), the MAC  includes Scheduling and Priority functions , multiplexing 612 and Hybrid Automatic Repeat reQuest (HARQ)).
Regarding Claim 4, Rugeland discloses the SCG failure information message includes the cause of the failure related to the SCG (page 4, par (0045), line 1-10, the wireless device (wherein UE detects) to send a failure report, as failure information message, to referred to as SCG path of the split SRB).
Regarding Claim 5, Rugeland discloses the SCG failure information message includes a SCG configuration preferred by the UE (page 4, par (0045), line 1-10, the wireless device (wherein UE detects) to send a failure report, as failure information message, to referred to as SCG path of the split SRB).
Regarding Claim 6, Rugeland discloses the failure related to the SCG is detected by receiving an SCG configuration which cannot be complied by the UE(page 4, par (0045), line 1-10, the wireless device (wherein UE detects) to send a failure report, as failure information message, to referred to as SCG).
Regarding Claim 7, Rugeland discloses all aspects of the claimed invention, except the SCG configuration which cannot be complied by the UE is received from at least one of the MN or SN.
VrZic is the same field of invention teaches the SCG configuration which cannot be complied by the UE is received from at least one of the MN or SN (page 10, par (0203-0211), line 1-10, the UE removes the duplicate packets, when DL PD is deactivated (based on the failure) UE indicates the best link (i.e. MN or SN) to either MN/SN or both (based on the failure report).
Regarding Claim 9, Rugeland discloses suspending all SCG data radio bearers (DRBs) and suspend SCG transmission for split DRBs except an SCG SRB (page 4, par (0049), line 1-10, wireless device (UE) generate a failure report such as a SCG failure information message, the wireless device transmits the failure report to the radio network node over the split SRB).
Regarding Claim 10, Rugeland discloses all aspects of the claimed invention, except the MN is either an eNodeB (eNB) of a long-term evolution (LTE) or gNB of a new radio access technology (NR), and wherein the SN is either the eNB of the LTE or gNB of NR SCG.
VrZic is the same field of invention teaches the MN is either an eNodeB (eNB) of a long-term evolution (LTE) or gNB of a new radio access technology (NR), and  (page 10, par (0203-0211), line 1-10, the UE removes the duplicate packets, when DL PD is deactivated(based on the failure)UE indicates the best link (i.e. MN or SN) to either MN/SN or both(based on the failure report), the MN/SN or both nodes send the best link to the UPF. A reliable tunneling protocol can be used between the UPF and the MN/SN, sends the IP packets to the selected node (i.e. MN or SN)).
Regarding Claim 11, Rugeland discloses a user equipment (UE) in a wireless communication system, comprising a memory; a transceiver(page 4, par (0049), line 1-10, wireless device (UE) generate a failure report such as a SCG failure information message, the wireless device transmits the failure report to the radio network node over the split SRB); and a processor connected to the memory and the transceiver, wherein the processor is configured to detect a failure related to a SCG(page 4, par (0045), line 1-10, the wireless device (wherein UE detects) to send a failure report, as failure information message, to referred to as SCG path of the split SRB).
Rugeland discloses all aspects of the claimed invention, except control the transceiver to transmit the SCG failure information message to either a master node (MN) or a secondary node (SN) according to a cause of the failure related to the SCG.
VrZic is the same field of invention teaches control the transceiver to transmit the SCG failure information message to either a master node (MN) or a secondary node (SN) according to a cause of the failure related to the SCG (page 10, par (0203-0211), line 1-10, the UE removes the duplicate packets, when DL PD is deactivated(based on the failure)UE indicates the best link (i.e. MN or SN) to either MN/SN or both(based on the failure report), the MN/SN or both nodes send the best link to the UPF. A reliable tunneling protocol can be used between the UPF and the MN/SN, sends the IP packets to the selected node (i.e. MN or SN)).
Rugeland and VrZic are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transmitting the SCG failure information message to either a master node (MN) or a secondary node (SN) according to a cause of the failure related to the SCG the teaching of Rugeland to include the reliable tunneling protocol can be used between the UPF and the MN/SN, sends the IP packets to the selected node of VrZic  because it provides the NG connections to the core network and maintains a signaling radio bearer (SRB) to a UE through a primary cell.
Regarding Claim 12, Rugeland discloses all aspects of the claimed invention, except the SCG failure information message is transmitted to the SN if the cause of the failure related to the SCG is associated with a hybrid automatic repeat request (HARQ) buffer size.
VrZic is the same field of invention teaches the SCG failure information message is transmitted to the SN if the cause of the failure related to the SCG is associated with a hybrid automatic repeat request (HARQ) buffer size (page 10, par (0203-0211), line 1-10, the UE removes the duplicate packets, when DL PD is deactivated (based on the failure)UE indicates the best link (i.e. MN or SN) to either MN/SN or both(based on the failure report, also see par(0077), the MAC  includes Scheduling and Priority functions , multiplexing 612 and Hybrid Automatic Repeat reQuest (HARQ)).
Regarding Claim 13, Rugeland discloses all aspects of the claimed invention, except the SCG failure information message is transmitted to the MN if the cause of the failure related to the SCG is not associated with a HARQ buffer size.
VrZic is the same field of invention teaches the SCG failure information message is transmitted to the MN if the cause of the failure related to the SCG is not associated with a HARQ buffer size (page 10, par (0203-0211), line 1-10, the UE removes the duplicate packets, when DL PD is deactivated (based on the failure)UE indicates the best link (i.e. MN or SN) to either MN/SN or both(based on the failure report, also see par(0077), the MAC  includes Scheduling and Priority functions , multiplexing 612 and Hybrid Automatic Repeat reQuest (HARQ)).
Regarding Claim 14, Rugeland discloses the SCG failure information message includes the cause of the failure related to the SCG (page 4, par (0045), line 1-10, the wireless device (wherein UE detects) to send a failure report, as failure information message, to referred to as SCG path of the split SRB).
Regarding Claim 15, Rugeland discloses the SCG failure information message includes a SCG configuration preferred by the UE (page 4, par (0045), line 1-10, the wireless device (wherein UE detects) to send a failure report, as failure information message, to referred to as SCG).
Claim 16, Rugeland discloses the UE is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the UE (page 4, par (0049), line 1-10, wireless device (UE) generate a failure report such as a SCG failure information message, the wireless device transmits the failure report to the radio network node over the split SRB).
Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Holakouei et al. (US 20190098640, Mar. 28, 2019) teaches Split Bearer Dual/Multiple Connectivity Retransmission Diversity.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the

9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464